DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11-18 & 20 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Olshefski et al. (US 2018/0173567 A1) 
Re Claim 1, 8 & 15, Olshefski teaches a non-transitory computer readable storage medium comprising instructions that, when executed, cause processor circuitry to: 
monitor consumption of cloud resources associated with a containerized workload; (Olshefski; FIG. 1; Background, Summary, ¶ [0055]-[0073], [0165]; The monitoring of cloud resources associated with a container workload.) 
associate the consumption with a monetary cost; and (Olshefski; FIG. 1-10; ¶ [0173]-[0196]; The cost associated with the consumption.) 
generate a notification to notify a user the cost exceeds a threshold, the notification including workload metrics associated with the monetary cost. (Olshefski; FIG. 1-11; ¶ [0139]-[0146]; The embodiment(s) sends a message when the cost exceed a price.) 

Re Claim 2, 9 & 16, Olshefski discloses the non-transitory computer readable storage medium of claim 1, wherein the instructions, when executed, cause the processor circuitry to: 
associate a monetary budget with a performance objective of the containerized workload; (Olshefski; FIG. 2-3; ¶ [0066]-[0069]; A budget associated with a SLA performance.) 
monitor the performance objective as the monetary budget is used; and (Olshefski; FIG. 2-3; ¶ [0066]-[0069]; Monitoring the performance objective and the budget.) 
generate a notification indicating a risk the budget will be exhausted prior to achieving the performance objective. (Olshefski; FIG. 1-6; ¶ [0093]-[0101], [0116]-[0131]; Exceeding the budget associated with performance objectives.)  

Re Claim 3, 11 & 18, Olshefski discloses the non-transitory computer readable storage medium of claim 1, wherein the cloud resources are first cloud resources associated with a first cloud resource provider, (Olshefski; FIG. 1; Summary, ¶ [0165]-[0185]; Cloud service providers.) 
and wherein the instructions, when executed, cause the processor circuitry to move the workload to second cloud resources associated with a second cloud service provider. (Olshefski; FIG. 1-2; ¶ [0060], [0173]; The moving of containers among available server to optimize and improve performance.) 

Re Claim 4 & 12, Olshefski discloses the non-transitory computer readable storage medium of claim 2, wherein the cloud resources are first cloud resources associated with a first cloud resource provider, (Olshefski; FIG. 1; Summary, ¶ [0165]-[0185]; Cloud service providers.)
and wherein the instructions, when executed, cause the processor circuitry to move the containerized workload to execute on a local resource. (Olshefski; FIG. 1-2; ¶ [0060], [0123]; The moving of containers among available server to optimize and improve performance.)

Re Claim 6 & 13, Olshefski discloses the non-transitory computer readable storage medium of claim 1, wherein the instructions, when executed, cause the processor circuitry to associate a portion of an organization or a portion of an organization with a cloud resource configuration. (Olshefski; FIG. 1-2; ¶ [0081]-[0082]; The containers are associated with businesses.) 

Re Claim 7, 14 & 20, Olshefski discloses the non-transitory computer readable storage medium of claim 1, wherein the instructions, when executed, cause the processor circuitry to tag an environment with a user-supplied label. (Olshefski; FIG. 8A-8B; ¶ [0150]-[0151]; Customizable data fields.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olshefski et al. (US 2018/0173567 A1) and further in view of Testa et al. (US 2017/0063645 A1). 
Re Claim 5, 10 & 19, Olshefski discloses the non-transitory computer readable storage medium of claim 2, yet does not explicitly suggest wherein the instructions, when executed, cause the processor circuitry to update the performance objective.  
However, in analogous art, Testa teaches wherein the instructions, when executed, cause the processor circuitry to update the performance objective. (Testa; FIG. 1; ¶ [0016]-[0021], [0060]-[0065]; The changing of metrics associated with a SLA.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olshefski in view of Testa to improve performance metrics for the reasons of monitoring or managing resources. (Testa Abstract) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yemini et al. 							(US 9,888,067 B1)
Methods, systems, and apparatus, including computer program products, for managing resources in container systems, including multi-cloud systems. The use of supply chain economics alone and in combination with other techniques offers a unified platform to integrate, optimize or improve, and automate resource management in a container system. These techniques may be used to monitor and control the delivery of service level agreements and software licenses. They may also be used to monitor and control contention of computing resources in a container system, and to suspend or terminate computing resources.
O’Sullivan et al. 							(US 9,760,917 B2)
Mechanisms are provided for migrating a computing environment entitlement contract (CEEC) from one computing resource to another. These mechanisms generate one or more CEEC data structures, each CEEC data structure defining terms of a business level agreement between a contracting party and a provider of the data processing system. A CEEC cohort is generated comprising a collection of CEECs having similar terms. The one or more CEEC data structures are associated with a computing resource cohort and a seller of a CEEC data structure, in the one or more CEEC data structures and a buyer of the CEEC data structure, in the one or more CEEC data structures, is identified. The CEEC data structure is migrated from the seller to the buyer and workloads are executed in accordance with terms specified in the CEEC data structure at the buyer after migrating the CEEC data structure.
Moorthi et al. 							(US 9,239,996 B2)
Provided are systems and methods for simplifying cloud compute markets. A compute marketplace can be configured to determine, automatically, attributes and/or constraints associated with a job without requiring the consumer to provide them. The compute marketplace provides a clearing house for excess compute resources which can be offered privately or publicly. The compute environment can be further configured to optimize job completion across multiple providers with different execution formats, and can also factor operating expense of the compute environment into the optimization. The compute marketplace can also be configured to monitor jobs and/or individual job partitions while their execution is in progress. The compute marketplace can be configured to dynamically redistribute jobs/job partitions across providers when, for example, cycle pricing changes during execution, providers fail to meet defined constraints, excess capacity becomes available, compute capacity becomes unavailable, among other options.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443